Order entered May 22, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00660-CV

 IN RE ALTESSE HEALTHCARE SOLUTIONS, INC. AND SHAWNA BOUDREAUX,
                             Relators

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 219-04978-2014

                                          ORDER
                 Before Chief Justice Wright and Justices Fillmore and Evans

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relators to bear the costs of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE